Title: To Thomas Jefferson from Albert Gallatin, 26 January 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Jan. 26, 1805
                  
                  Will you have the goodness to examine the enclosed. I fear the effect of the principles afirmed by Mr Duvall; yet his construction is probably right, especially on account of a provision which he does not quote, vizt. 4th Sect. of Act 8 May 1792 (2 Vol. page 106) by which the Treasury is expressly directed to pay to the Marshal, the compensation to the grand and petit (now other) jurors generally, but those to witnesses only who are summoned on the part of the United States. From whence may be inferred that if the United States had intended to pay such jurors only as were summoned on their business, the law would have used the same language in relation to jurors as it does in relation to witnesses.
                  It seems to me that the best way will be for me to apply to the Comee. of Ways & Means for an additonal appropriation in order to meet a construction which had not been foreseen. This will bring the subject before Congress who may then appropriate or modify the existing laws.
                  The subject, both as it relates to the construction of the law, & as to the best course to be persued, I beg leave to submit to you—
                  With great respect Your obt. Sert.
                  
                     Albert Gallatin 
                     
                  
               